DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13 is allowable because the feature of a broadband interface that couples the wireless access point to a wide-area-network, the wide-area-network transmits traffic from the first and second wireless devices, wherein the unified policy jointly manages the traffic based on the first operational data, the second operational data, first performance data associated with a first frequency band used by the first wireless device, second performance data associated with the second frequency band used by the second wireless device, and third performance data associated with the wide-area-network, in combination with the other recited limitations of claim 9, are not taught, suggested or made obvious by Noriega or any other prior art of record, alone, or in combination. Claim 20 is allowable because the feature of a broadband interface coupled to communicate uplink 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The indicated allowability of claims 2-8 is withdrawn in view of the amendment to claim 2. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noriega et al 20110149879 (hereinafter Noriega).
Regarding claim 9, Noriega discloses a wireless access point (stage II scheduler, see fig. 3, [0049], [0071]) comprising:
a first set of wireless interfaces that communicates with a first set of wireless devices, the first set of wireless devices being associated with a first throughput (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, the first set of wireless devices consuming low priority traffic (~n-GBR), see fig. 3, [0039]-[0042], [0049], [0071]), the first set of wireless interfaces receives first operational data from the first set of wireless devices (stage II scheduler receiving radio link conditions CQI reports from a first set of wireless devices, see fig. 3, [0049], [0071]);
a second set of wireless interfaces that communicates with a second set of wireless devices, the second set of wireless devices being associated with a second throughput that is different from the first throughput (stage II scheduler receiving radio link 
a mobile interface that communicates with a cellular device that receives performance information associated with the first and second throughputs and radio uplink characteristics of both the first and second set of wireless devices (stage II scheduler receiving radio link conditions channel state information (CSI) from a first and second set of wireless devices, see fig. 3, [0049], [0071]); and
an agent that implements a unified policy based at least on the performance information, the first operational data, or the second operational data, the unified policy jointly manages communication from the first set of wireless devices and the second set of wireless devices (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).	
	Regarding claim 10 as applied to claim 9, Noriega further discloses wherein a first power level is associated with the first set of wireless devices and a second power level is associated with the second set of wireless devices (stage II scheduler receiving radio link conditions CQI reports from first and second set of wireless devices, see fig. 3, [0049], [0071]).
	Regarding claim 11 as applied to claim 9, Noriega further discloses wherein the unified policy is received from a server coupled via cloud-based channel (see [0041], [0049]).
claim 12 as applied to claim 9, Noriega further discloses a broadband interface that couples the wireless access point to a wide-area-network, the wide-area-network transmits traffic from the first and second wireless devices (see [0051], [0105]-[0107]).
	Regarding claim 14 as applied to claim 9, Noriega further discloses wherein a first security level is associated with the first set of wireless devices and a second security level is associated with the second set of wireless devices (see [0109]).
	Regarding claim 15 as applied to claim 9, Noriega further discloses wherein quality-of-service parameters are communicated to the wireless access point from the cellular device to update the unified policy (see [0045], [0056]).
Regarding claim 16, Noriega discloses a network device (stage II scheduler, see fig. 3, [0049], [0071]) comprising:
a first set of wireless interfaces that communicate with a first plurality of wireless devices, the first plurality of wireless devices being associated with a first throughput (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, the first set of wireless devices consuming low priority traffic (~n-GBR), see fig. 3, [0039]-[0042], [0049], [0071]) and providing first operational data to the network device (stage II scheduler receiving radio link conditions from a first set of wireless devices, see fig. 3, [0049], [0071]);
a second set of wireless interfaces that communicate with a second plurality of wireless devices, the second set of wireless devices being associated with a second throughput, the second throughput being different from the first throughput (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, the 
a network performance manager coupled to measure network performance across a network comprising the first and second wireless device (assessed path loss metric, see fig. 3, [0072]); and
a policy manager coupled to implement a network policy based at least in part on the first and second operational data and the measured network performance (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).
	Regarding claim 17 as applied to claim 16, Noriega further discloses wherein the network device receives the network policy from a network-coupled server (see [0041], [0049]).
	Regarding claim 18 as applied to claim 16, Noriega further discloses wherein the first and second plurality of wireless interfaces operate in accordance with at least one cellular standard (see  [0071]).
	Regarding claim 19 as applied to claim 16, Noriega further discloses wherein the first and second operational data comprises transmission power levels (see [0071]-[0073]).
	Regarding claim 21 as applied to claim 9, Noriega further discloses wherein the unified policy comprises at least one of choosing a different communication path, diagnosing a broke communications link, or generating a notification regarding a broken .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noriega et al 20110149879 (hereinafter Noriega) in view of Robbins et al 8,582,458 (hereinafter Robbins).
Regarding claim 2, Noriega discloses a method for defining unified policy control across a wireless network having a variety of different types of wireless devices, the method comprising: 
receiving a first set of operational data from a first wireless device within a first plurality of wireless devices, the first plurality of wireless devices being a first type within the variety of different types (stage II scheduler receiving radio link conditions CQI reports from a first set of wireless devices, the first set of wireless devices consuming low priority traffic (~n-GBR), see fig. 3, [0039]-[0042], [0049], [0071]); 
receiving a second set of operation data from a second wireless devices within a second plurality of wireless devices, the second plurality of wireless devices being a second type within the variety of types (stage II scheduler receiving radio link conditions CQI reports from a second set of wireless devices, the second set of wireless devices consuming high priority traffic (~GBR), see fig. 3, [0039]-[0042], [0049], [0071]); 
monitoring radio uplink characteristics of both the first wireless device and the second wireless device (stage II scheduler receiving radio link conditions channel state 
defining the unified policy control across the first plurality of wireless devices and the second wireless devices based at least in part on the first set of operational data, the second set of operational data, the radio uplink characteristics, or the wired broadband performance (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).
Noriega does not disclose monitoring wired broadband performance associated with traffic received from the first wireless device and the second wireless device.
In the same field of endeavor, Robbins discloses a wireless access point comprising a wired communications interface to monitor a wired broadband performance (see abstract, col. 5, lines 23-65, col. 6, line 1-24, col. 11, lines 40-67).
It would therefore have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Robbins with Noriega by determining a performance of a broadband network connected to a wireless access point, as disclosed by Robbins, for the benefit of diagnosing and correcting problems with the access point’s performance.	
Regarding claim 3 as applied to claim 2, Noriega further discloses wherein the first set of operational data comprises a power transmission level associated with the first wireless device (stage II scheduler receiving radio link conditions CQI reports from first and second set of wireless devices, see fig. 3, [0049], [0071]).
claim 4 as applied to claim 2, Noriega further discloses wherein the first set of operational data comprises security parameters associated with the first wireless device (see [0109]).
Regarding claim 5 as applied to claim 2, Noriega further discloses receiving at least one user-selectable quality-of-service parameter related to the first wireless device; and updating the unified policy control based at least in part on the at least one user-selectable quality-of-service parameter (see [0049], [0071]).
Regarding claim 6 as applied to claim 5, Noriega further discloses wherein the first wireless device modifies uplink transmission to a third frequency band in response to performance failing to satisfy the at least one user-selectable quality-of-service parameter (see [0038], [0040]-[0041], [0049], [0071], [0072]).
Regarding claim 7 as applied to claim 2, Noriega further discloses wherein the first wireless device is prioritized over the second wireless device within the unified policy control and scheduling routine (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]).
Regarding claim 8 as applied to claim 2, Noriega further discloses wherein the unified policy control jointly manages uplinks for the first and second wireless devices (scheduler platform 310, scheduling a group of resources based on path loss metrics, see fig. 3, [0049]-[0051], [0071]-[0073]). Robbins further discloses managing the wired broadband performance (see abstract, col. 5, lines 23-65, col. 6, line 1-24, col. 11, lines 40-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648